Exhibit 10.6

Paramount Gold & Silver Corp.
346 Waverley Street, Suite 110
Ottawa, Ontario, Canada  K2P 0W5

February 12, 2009

Max Ventures Ltd. and

Mitchell Innovations Ltd.

both c/o 218 – 470 Granville Street

Vancouver, BC

Dear Sirs:

Re:

Purchase and Sale of Magnetic Resources Ltd. (“Magnetic”)

This letter agreement (the “Letter Agreement”) confirms and documents the terms
and conditions upon which Paramount Gold and Silver Corp. (the “Purchaser”) will
acquire from Mitchell Innovations Ltd. (“Mitchell”) and Max Ventures Ltd.
(“Max”, collectively with Mitchell the “Vendors”) all of the issued and
outstanding shares of Magnetic and acquire, by way of assignment, the
shareholder loans owed by Magnetic to Mitchell and Max (the “Acquisition”).
 Magnetic is the sole beneficial shareholder of Minera Gama, S.A. de C.V.
(“Minera Gama”) which holds interests in various mineral concession in Mexico
which the Purchaser wishes to retain in Minera Gama and as more particularly
described in Schedule “A” attached hereto (the “Properties”).  In addition,
Minera Gama holds interests in various mineral concessions in Mexico (other than
the Properties) which will be transferred to the Vendors or their nominee
following closing of the Acquisition (“Closing”), which properties will be
identified by the Vendors prior to Closing (the “Vendors’ Properties”).

On acceptance of this Letter Agreement by each of the Vendors, this Letter
Agreement will constitute a binding agreement as between Purchaser and the
Vendors (herein collectively referred to as the “Parties” and each individually
as a “Party”) on the terms and conditions set forth below.

Purchase

1.

Subject to the terms and conditions of this agreement, on Closing, the Vendors
will sell, and the Purchasers will buy:

(a)

all issued and outstanding shares of Magnetic, being 8,400,000 common shares, of
which 4,200,000 shall be sold to the Purchaser by Mitchell and 4,200,000 will be
sold to the Purchaser by Max (collectively the “Magnetic Shares”); and

(b)

all shareholder loans of Magnetic owed to the Vendors including all principal
amounts outstanding on the date of Closing (the “Magnetic Loans”).

Minera Gama, the sole subsidiary of Magnetic, will indirectly be acquired by the
Purchaser as a result of the Purchaser’s acquisition of the Magnetic Shares.





--------------------------------------------------------------------------------

2.

The aggregate purchase price for the Magnetic Shares and Magnetic Loans shall be
the sum of SIX HUNDRED SEVENTY-FIVE THOUSAND DOLLARS in United States currency
(US$675,000.00) to be paid and satisfied by the issuance of shares of common
stock in the capital of the Purchaser as set out in Section 3.

3.

The purchase price shall be paid and satisfied by the Purchaser issuing to the
Vendors the aggregate of 1,350,000 shares of common stock in the capital of the
Purchaser (the “Paramount Shares”).

4.

The Paramount Shares shall be issued in equal numbers to each of the Vendors, or
to their nominees, or in such other ratios between them as they may direct in
writing.

5.

The Purchase Price shall be allocated first to the Magnetic Loans in an amount
equal to the face value of such loans, and the balance shall be allocated to the
Magnetic Shares.

Representations and Warranties of the Vendors

6.

Each of Max and Mitchell hereby represents, warrants and covenants to the
Purchaser that:

(a)

it is a corporation duly incorporated and organized and validly existing under
the laws of the jurisdiction of its incorporation;

(b)

it has full corporate power, authority and capacity to enter into this Letter
Agreement and to carry out its respective obligations under this Letter
Agreement;

(c)

it has been duly authorized to enter into, and to carry out its respective
obligations under this Letter Agreement and no obligation of Max or Mitchell, as
the case may be, in this Letter Agreement conflicts with or will result in any
breach or violation of any term or requirement in:

(i)

its respective constating documents;

(ii)

any other agreement to which it is a party; or

(iii)

the laws of British Columbia or Mexico;

(d)

it has duly executed and delivered this Letter Agreement, which binds it in
accordance with its terms;

(e)

it legally and beneficially owns 4,200,000 Magnetic Shares, representing 50% of
the total issued and outstanding shares in the capital of Magnetic, and such
Magnetic Shares owned by it are owned free and clear of any charges or
encumbrances; and

(f)

it is not a non-resident of Canada for the purposes of the Income Tax Act
(Canada).

7.

Max and Mitchell hereby jointly and severally represents, warrants and covenants
to the Purchaser that:





--------------------------------------------------------------------------------

(a)

Magnetic is duly incorporated and organized and validly existing under the laws
of the Province of British Columbia and is in good standing in each jurisdiction
where, by reason of its business or assets, it is required to be qualified or
licensed, and it has all powers, licenses, franchises and permits required to
own its assets and carry on its business as presently carried on;

(b)

neither of the Vendors, Magnetic nor Minera Gama is a party to, bound by, or
subject to any agreement, indenture, mortgage, lease, instrument, law, order,
judgment, decree, or any provision of its constating documents, which would be
violated, contravened or infringed by the execution and delivery of this Letter
Agreement by the Vendors or the performance of their respective obligations
under this Letter Agreement;

(c)

to the knowledge of the Vendors, each of Magnetic and Minera Gama is conducting
its business in material compliance with all applicable laws;

(d)

the authorized capital of Magnetic consists of 100,000,000 shares, of which
8,400,000 common shares have been duly issued, are outstanding as fully paid and
non-assessable shares, and are legally and beneficially owned by the Vendors as
to 4,200,000 common shares owned by Max and 4,200,000 common shares owned by
Mitchell;

(e)

no person has any option or right to acquire any of the unissued shares in the
capital of Magnetic;

(f)

to the knowledge of the Vendors, the corporate records and minute books of
Magnetic and Minera Gama contain in all material respects complete and accurate
minutes of all meetings of, and all written resolutions passed by, the directors
and shareholders of Magnetic and Minera Gama held or passed since incorporation;

(g)

the financial statements of Magnetic for the year ending December 31, 2008, true
copies of which are attached hereto as Schedule “B”, are materially accurate,
and there have been no material adverse changes to the financial position of
Magnetic since December 31, 2008;

(h)

at the time of Closing the only assets of Magnetic will be its 100% interest in
the shares of Minera Gama, including the beneficial ownership of the Nominee
Shares (as hereinafter defined), and loans in the amount of Cdn$348,448 owed by
Minera Gama to Magnetic plus any additional accrued and unpaid interest
outstanding on the date of Closing and for greater certainty all cash will be
paid out prior to Closing;

(i)

there are no actions, suits or proceedings, judicial or administrative pending
or, to the knowledge the Vendors, threatened by or against Magnetic, at law or
in equity, or before or by any federal, provincial, state, municipal or other
governmental court, department, commission, board, bureau, agency or
instrumentality, domestic or foreign, and the Vendors are not aware of any
existing ground on which any such action, suit or proceeding might be commenced
with any reasonable likelihood of success;





--------------------------------------------------------------------------------

(j)

at the time of Closing, Magnetic will have no debts or liabilities, contingent
or otherwise, other than the Magnetic Loans, which as at December 31, 2008
equalled in the aggregate approximately Cdn$35,450 being owed by Magnetic to the
Vendors (but for greater certainty all available cash in Magnetic will be used
to pay down the Magnetic Loans prior to Closing);

(k)

Magnetic has filed all tax returns, and has withheld or collected and remitted
all amounts to be withheld or collected and remitted with respect to any taxes
as required under all applicable tax laws and there are no accrued and unpaid
taxes of any nature owed by Magnetic as at the date of Closing;

(l)

Minera Gama is a corporation duly incorporated and organized and validly
existing under the laws of Mexico, is a wholly owned subsidiary of Magnetic and
is in good standing in each jurisdiction where, by reason of its business or
assets, it is required to be qualified or licensed, and it has all powers,
licenses, franchises and permits required to own its assets and carry on its
business as presently carried on;

(m)

Magnetic owns an undivided 100% legal and beneficial interest in all of the
issued and outstanding shares of Minera Gama other than two shares of Minera
Gama (the “Nominee Shares”) one of which is held by Mitchell and the other one
of which is held by Minera Cima S.A. de C.V. (collectively referred to as the
“Nominee”) on behalf of Magnetic, free and clear of all security interests,
liens, charges, mortgages, pledges, encumbrances, adverse claims and demands of
any nature or kind whatsoever recorded or unrecorded;

(n)

Magnetic owns an undivided 100% beneficial interest in all of the Nominee
Shares, free and clear of all security interests, liens, charges, mortgages,
pledges, encumbrances, adverse claims and demands of any nature or kind
whatsoever recorded or unrecorded;

(o)

the authorized capital of Minera Gama consists of 60,000 fixed capital shares
and an unlimited number of variable capital shares with 60,000 fixed capital
shares and 4,501,000 variable capital shares issued and outstanding, of which:

(i)

all 60,000 fixed capital shares have been duly issued and are legally and
beneficially owned by Magnetic;

(ii)

4,500,998 variable capital shares have been duly issued and are legally and
beneficially owned by Magnetic; and

(iii)

a total of two variable capital shares have been duly issued and are registered
in the name of the Nominee and are beneficially owned by Magnetic;

(p)

no person has any option or right to acquire any of the unissued shares in the
capital of Minera Gama;

(q)

Minera Gama is the registered and beneficial owner of the Properties, free and
clear of all liens, charges and claims of others, except as otherwise set out in
Schedule “A” hereto;





--------------------------------------------------------------------------------

(r)

at the time of Closing the only assets of Minera Gama will be the Properties,
and the Trust Property as defined in Section 11;

(s)

there are no actions, suits or proceedings, judicial or administrative pending
or, to the knowledge the Vendors, threatened by or against Minera Gama or
involving the Properties or the Vendors’ Properties, at law or in equity, or
before or by any federal, provincial, state, municipal or other governmental
court, department, commission, board, bureau, agency or instrumentality,
domestic or foreign, and the Vendors are not aware of any existing ground on
which any such action, suit or proceeding might be commenced with any reasonable
likelihood of success;

(t)

at the time of Closing, Minera Gama will have no debts or liabilities,
contingent or otherwise, other than Cdn$348,448 owed by Minera Gama to Magnetic;

(u)

Minera Gama has filed all tax returns, and has withheld or collected and
remitted all amounts to be withheld or collected and remitted with respect to
any taxes as required under all applicable tax laws and there are no accrued and
unpaid taxes of any nature owed by Minera Gama as at the date of Closing;

(v)

other than as set out in Schedule “A” there are no outstanding agreements or
options to acquire or purchase any of the Properties or any interest in or any
portion thereof and no person, firm or corporation has any proprietary or
possessory or royalty interest in any of the Properties;

(w)

to the knowledge of the Vendors, all of the Properties are properly and
accurately described in Schedule “A” hereto and the concessions that comprise
the Properties have been duly and validly located and recorded in a good and
miner-like manner pursuant to the laws of Mexico and are in good standing in
Mexico as of the date of this Letter Agreement;

(x)

to the knowledge of the Vendors, Minera Gama is not in default under the terms
of the Iris Agreement as described in Schedule “A” and a true copy of the Iris
Agreement is attached hereto as Schedule “C” and Minera Gama has fully complied
with all of its obligations thereunder;

(y)

to the knowledge of the Vendors, Minera Gama is not in default under the terms
of the Morelos Agreements as described in Schedule “A” and a true copy of the
Morelos Agreements are attached hereto as Schedule “D” and Minera Gama has fully
complied with all of its obligations thereunder;

(z)

to the knowledge of the Vendors, Minera Gama is not in default under the terms
of the Temoris Agreements as described in Schedule “A” and a true copy of the
Temoris Agreements are attached hereto as Schedule “E” and Minera Gama has fully
complied with all of its obligations thereunder;

(aa)

to the knowledge of the Vendors, the Iris Agreement, the Morelos Agreements and
the Temoris Agreements are all in good standing as at the date hereof including
the payment of all amounts due to Minera Gama prior to the date hereof, and the
issuance of all securities required to be issued to Minera Gama prior to the
date hereof.

(bb)

the Vendors are not aware of:





--------------------------------------------------------------------------------

(i)

any defect in title to any of the Properties or Vendor's Properties;

(ii)

liens against any of the Properties or Vendor's Properties;

(iii)

the failure to pay any concession taxes in respect of Properties or Vendor's
Properties; or

(iv)

the failure to file any work reports that may be required to be filed in Mexico
in respect of the Properties or Vendor's Properties

(cc)

to the knowledge of the Vendors, there has been no known spill, discharge,
deposit, leak, emission or other release of any contaminant, pollutant,
dangerous or toxic substance, hazardous waste or material substance on, into,
under or affecting any of the Properties or Vendors’ Properties and no such
contaminant, pollutant, dangerous or toxic substance, hazardous waste or
material substance is stored in any type of container on, in or under any of the
Properties or Vendors’ Properties;

(dd)

to the best of each of their knowledge and belief, no reclamation,
rehabilitation, restoration or abandonment obligations exist with respect to any
of the Properties or Vendors’ Properties;

(ee)

Magnetic and Minera Gama have made available to the Purchaser all documents
concerning the Properties in their possession or control; and

(ff)

each of the Vendors is not aware of any material fact or circumstance which has
not been disclosed herein which should be disclosed in order to prevent the
representations and warranties in this section from being misleading or which
may be material in the Purchaser’s decision to enter into this Letter Agreement.

8.

The representations and warranties set out above will be relied on by the
Purchaser in entering into this Letter Agreement and shall survive the execution
and delivery of the Letter Agreement for a period of two years, provided that
any misrepresentation or breach of warranty the inaccuracy or breach of which is
known to the Purchaser prior to Closing will not survive Closing.  The Vendors
shall jointly and severally indemnify and hold harmless the Purchaser for any
loss, cost, expense, claim or damage, including legal fees and disbursements,
suffered or incurred by the Purchaser at any time as a result of any
misrepresentation or breach of warranty or covenant arising under this Letter
Agreement, subject to the limitations set out herein and as required by court
order.

Representations and Warranties of the Purchaser

9.

The Purchaser hereby represents, warrants and covenants to the Vendors that:

(a)

it is a corporation duly incorporated and organized and validly existing under
the laws of Delaware;

(b)

it has full corporate power, authority and capacity to enter into this Letter
Agreement and to carry out its obligations under this Letter Agreement;





--------------------------------------------------------------------------------

(c)

it has been duly authorized to enter into, and to carry out its obligations
under this Letter Agreement and no obligation of the Purchaser in this Agreement
conflicts with or will result in any breach or violation of any term or
requirement in:

(i)

its articles or by-laws;

(ii)

any other agreement to which it is a party; or

(iii)

the laws of British Columbia, Delaware,  or Mexico;

(d)

it has duly executed and delivered this Letter Agreement, which binds it in
accordance with its terms;

(e)

the Paramount Shares to be issued to the Vendors pursuant to this Letter
agreement will be:

(i)

duly and validly issued;

(ii)

issued pursuant to and in accordance with the rules of the Toronto Stock
Exchange, the NYSE Alternext LLC and all applicable securities regulatory
authorities;

(iii)

qualified and listed for trading on the Toronto Stock Exchange and the NYSE
Alternext LLC;

(iv)

in a form bearing no legends regarding resale restrictions; and

(v)

freely trading shares, not subject to any resale restrictions whatsoever,

and

(f)

the Purchaser is not aware of any material change or circumstance relating to
its business and affairs which has not been disclosed in its SEDAR web page and
which may adversely affect the price of its shares or which might otherwise be
material in the Vendors' decision to enter into this Letter Agreement.

10.

The representations and warranties set out above will be relied on by the
Vendors in entering into this Letter Agreement and shall survive the execution
and delivery of the Letter Agreement for a period of two years, provided that
any misrepresentation or breach of warranty the inaccuracy or breach of which is
known to the Vendors prior to Closing will not survive Closing.  The Purchaser
shall indemnify and hold harmless the Vendors for any loss, cost, expense, claim
or damage, including legal fees and disbursements, suffered or incurred by the
Vendors at any time as a result of any misrepresentation or breach of warranty
or covenant arising under this Letter Agreement, subject to the limitations set
out herein and as required by court order.

Trust Property

11.

The Purchaser acknowledges that at the time of Closing, Minera Gama will hold
the following assets in trust (the “Trust”) for the Vendors, to the extent that
the Vendors have not previously caused Minera Gama to transfer such assets out
of Minera Gama and to the extent that beneficial title to any of the following
assets has been transferred





--------------------------------------------------------------------------------

to a nominee of the Vendors then the Trust in respect of such assets shall be
for the benefit of such nominee:

(a)

all cash in Minera Gama’s bank accounts as at the time of Closing;

(b)

titles to the Vendors’ Properties;

(c)

751,588 shares in the capital of Garibald Resources Corp. (“Garibaldi”)i;

(d)

738,937 share purchase warrants to buy 738,937 shares of Garibaldi for a price
of $0.06, expiring after October 18, 2010;

(e)

431,152 share purchase warrants to buy 431,152 shares of Garibaldi for a price
of $0.085 expiring after November 24, 2010;

(f)

lease of a house identified by the Vendors to the Purchaser;

(g)

computers and office equipment identified by the Vendors to the Purchaser;

(h)

a pick-up truck, a van and a car identified by the Vendors to the Purchaser;

(i)

NITON Analyzer identified by the Vendors to the Purchaser; and

(j)

all other assets of Minera Gama, other than the interests in the Properties and
the related agreements with Garibaldi as described in Schedule “A”,

(collectively called the “Trust Property”).




12.

Prior to Closing, the Vendors covenant and agree to use their commercially
reasonable efforts to cause Minera Gama to transfer or initiate the transfer of
such Trust Property out of Minera Gama as may be then transferred.  Furthermore,
prior to the time of Closing the Vendors shall cause Magnetic to transfer its
interest in Minera Magnetika, S.A. de C.V., which is an inactive Mexican company
presently owned by Magnetic.

13.

The Purchaser covenants and agrees to cause Minera Gama to honour the Trust in
respect to the Trust Property not transferred prior to Closing and to transfer
the Trust Property (or the proceeds of disposition thereof if disposition is
directed by the Vendors) to the Vendors or to their nominees as may be directed
by the Vendors as soon as possible after the time of Closing, provided that the
cost of preparing the bills of sale or transfer documents or the cost of
disposition shall be paid by the Vendors.

14.

The Vendors shall indemnify and hold harmless the Purchaser from any and all
actions, causes of action, losses, costs, claims and damages which the Purchaser
may suffer, sustain, pay or incur as a consequence of being the registered owner
of any of the Trust Property as trustee of the Vendors or their nominees.

Conditions Precedent

15.

This Letter Agreement and the completion of the Acquisition by the Vendors shall
be subject to the following conditions:

(a)

the Vendors receiving tax advice in respect to the Acquisition to their
satisfaction, acting reasonably;





--------------------------------------------------------------------------------

(b)

the Vendors receiving legal advice in respect of the transfer of the Trust
Property to their satisfaction, acting reasonably;

(c)

the Vendors completing due diligence on the Purchaser to their satisfaction,
acting reasonably;

(d)

all representations and warranties of the Purchaser in favour of the Vendors, as
contained in this Letter Agreement, shall be true and correct as of the date of
Closing; and

(e)

execution and delivery of the documents set out in Section 21, satisfactory in
form and substance to the Vendors.

The foregoing conditions are provided for the sole benefit of the Vendors and
may be waived in whole or in part by the Vendors at their sole discretion.

16.

This Letter Agreement and the completion of the Acquisition by the Purchaser
shall be subject to the following conditions:

(a)

the Purchaser completing legal and accounting due diligence on Magnetic to its
satisfaction (the Vendors shall provide all documents requested by the Purchaser
relating to the business and affairs of Magnetic);

(b)

the Purchaser completing legal and accounting due diligence on Minera Gama and
its mineral properties and related mineral property agreements with Garibaldi to
its satisfaction (the Vendors shall provide all documents requested by the
Purchaser relating to the business and affairs of Minera Gama);

(c)

all representations and warranties of the Vendors in favour of the Purchaser as
contained in this Letter Agreement, shall be true and correct as of the Closing
Date;

(d)

the Nominee Shares being transferred to a nominee of the Purchaser upon Closing;
and

(e)

execution and delivery of documents set out in Section 20 hereof, satisfactory
in form and substance to the Purchaser.

The foregoing conditions are provided for the sole benefit of the Purchaser and
may be waived in whole or in part by the Purchaser at its sole discretion.

17.

The obligation of the Vendors and the Purchaser to complete the transaction will
be subject to approval of the Toronto Stock Exchange and the NYSE Alternext LLC,
which the Purchaser shall use its commercially reasonable efforts to obtain.

18.

If any of the conditions for any Party are not satisfied or waived for any
reason or if Closing of the Acquisition does not occur prior to February 28,
2009, or such later date as the Parties hereto may agree, then this Letter
Agreement shall terminate and be of no further force or effect except for
section 24 which shall survive termination of this Letter Agreement and remain
binding upon the Parties hereto, and in that event no Party shall have any
recourse against any other Party.





--------------------------------------------------------------------------------

Closing

19.

Closing of the Acquisition will occur on February 28, 2009 or such other day as
the parties hereto may agree.

20.

On Closing the Vendors will deliver to the Purchaser:

(a)

all appropriate transfer documents to effect a transfer of the Magnetic Shares
and an assignment of the Magnetic Loans;

(b)

a duly executed transfer of the Nominee Shares to the Purchaser’s nominee;

(c)

a solicitor’s opinion in respect to the status of the properties held by Minera
Gama and certain corporate matters relating to Minera Gama;

(d)

a solicitor’s opinion in respect to certain corporate matters relating to
Magnetic;

(e)

certificates of the Vendors confirming that the representations and warranties
of the Vendors made in this Letter Agreement remain true and accurate at the
time of Closing;

(f)

resignations of each director and officer of Magnetic and Minera Gama;

(g)

trust declarations duly signed by Minera Gama in respect to all Trust Property ;

(h)

financial statements for Minera Gama for financial year ended December 31, 2008
in form and content acceptable to the Purchaser ;

(i)

the minute books of Magnetic and Minera Gama;

(j)

all work reports, data, reports, and analytical results and interpretations,
documentation, maps, geologic interpretations, competitive intelligence,
knowledge, original copies of concession tax payment receipts and the like in
regards to the Properties in Magnetic’s or Minera Gama’s control and possession;
and

(k)

all other documents reasonably requested by the Purchaser’s solicitors, as may
be required to give effect to the transactions described herein,

each in form and substance satisfactory to the Purchaser, acting reasonably.




21.

On Closing the Purchaser will deliver to the Vendors:

(a)

a share certificate representing the Paramount Shares to be issued to Max;

(b)

a share certificate representing the Paramount Shares to be issued to Mitchell;

(c)

a solicitor’s opinion in respect to certain corporate matters relating to the
Purchaser and confirming the accuracy of the representations and warranties set
out in section 9(e);





--------------------------------------------------------------------------------

(d)

a certificate of the Purchaser confirming that the representations and
warranties of the Purchaser made in this Letter Agreement remain true and
accurate at the time of Closing; and

(e)

all other documents reasonably requested by the Vendors’ solicitors, as may be
required to give effect to the transactions described herein,

each in form and substance satisfactory to the Vendors, acting reasonably.




22.

Closing may take place by the exchange of the appropriate solicitor’s
undertakings.

23.

Within 30 days following closing, the Vendors will deliver to the Purchaser:

(a)

financial statements for Minera Gama for the period January 1, 2009 to the date
of Closing;

(b)

financial statements for Magnetic for the period January 1, 2009 to the date of
Closing; and

(c)

all such tax returns required to be filed in respect to any period ended prior
to the date of Closing including, without limiting the generality of the
foregoing, the income tax returns for Magnetic and Minera Gama for the year
ended December 31, 2008.

Prior to finalizing the foregoing, the Vendors shall cause their accountant to
consult with the Purchaser regarding the form and content of such statements or
returns.




Confidentiality

24.

The Parties agree to treat this Letter of Agreement and all terms and conditions
hereof, and all data, reports, records, and other information coming into the
possession of the Parties by virtue hereof as confidential except if disclosure
is required by law, by regulation or by any securities commission or stock
exchange.  Notwithstanding the foregoing, a party may disclose information
relating to or acquired in activities under this Letter Agreement to its
employees, representatives, contractors, subcontractors and consultants to the
extent necessary to assist in carrying out the due diligence investigations or
its obligations under this Letter Agreement provided the person, firm, company
or other entity shall have agreed to be bound by the confidentiality provisions
of this Letter Agreement and the disclosing party hereby assumes liability to
the other party for any breach of such confidential obligations by the person,
firm, company or other entity to which such disclosing party disclosed such
confidential information.  Such information shall not be otherwise disclosed to
any person without the prior consent of the other Party, which consent shall not
be unreasonably withheld.

General

25.

Upon acceptance of the terms of this Letter Agreement by the Parties hereto,
this Letter Agreement shall be deemed to constitute and shall be a legally valid
and binding agreement subject to the terms and conditions hereof.





--------------------------------------------------------------------------------

26.

Each Party agrees to participate fully and in good faith in the negotiation and
finalization of all documentation required and to use reasonable best efforts to
complete the transaction contemplated herein.

27.

The Parties hereto further agree to execute and deliver or cause to be executed
and delivered all such further documents and instruments and to do all such
further acts and things as either Party may reasonably request to give full
effect to the terms and conditions, intent and meaning of this Letter Agreement.

28.

This Letter Agreement and the benefits and obligations contained herein shall
not be assigned in whole or in part by either Party, without the consent of the
other Party, except that the Purchaser may assign its benefits and obligation
hereunder to an affiliate.

29.

Each Party’s legal costs in connection with the preparation of this Letter
Agreement and the completion of the transactions contemplated herein shall be
for their own account, whether or not the transactions contemplated hereby are
completed.

30.

This Letter Agreement shall be governed by and construed solely in accordance
with the laws of the Province of British Columbia and the laws of Canada
applicable therein, without reference to any conflicts of law rules.  The
Parties agree to attorn to the exclusive jurisdiction of the courts of British
Columbia in respect of any dispute relating to this Letter Agreement.

31.

Time shall be of the essence of this Letter Agreement.

32.

No amendment, supplement or restatement of any term of this Agreement is binding
unless it is in writing and signed by each Party.

33.

This Letter Agreement may be executed in any number of counterparts with the
same effect as if all of the Parties hereto had signed the same document and all
counterparts will be construed together and constitute one and the same
instrument and each such counterpart may be delivered by facsimile or e-mail
transmission.

34.

This Letter Agreement will inure to the benefit of and be binding upon the
Parties hereto and their respective successors and permitted assigns.

35.

Any notice or other communication required or permitted to be given under this
Letter Agreement must be in writing and shall be effectively given if delivered
personally or by overnight courier or if sent by fax, addressed to such Party’s
address set out on the first page of this Agreement.  Any notice or other
communication so given is deemed conclusively to have been given and received on
the day of delivery when so personally delivered, on the day following the
sending thereof by overnight courier, and on the same date when faxed (unless
the notice is sent after 4:00 p.m. (Ottawa time) or on a day which is not a
business day, in which case the fax will be deemed to have been given and
received on the next business day after transmission.  Any Party may change any
particulars of its name, address, contact individual or fax number for notice by
notice to the other Parties in the manner set out in this Section 35.  No Party
shall prevent, hinder or delay or attempt to prevent, hinder or delay the
service on that Party of a notice or other communication relating to this
Agreement.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------

If the foregoing is acceptable, please sign this Agreement and return it to us.
  Thank you very much.

Yours truly,

 

PARAMOUNT GOLD AND SILVER CORP.

 

Per:

/s/ Christopher Crupi

 

Christopher Crupi,
President and Chief Executive Officer

 




We confirm our agreement to the foregoing terms and conditions set out in this
Letter Agreement.

Dated at Vancouver, British Columbia, Canada, this

 day of February, 2009.




MITCHELL INNOVATIONS LTD.

 

Per:

/s/ Gerry Mitchell

 

Gerry Mitchell, President

 




MAX VENTURES LTD.

 

Per:

/s/ Magdalena Del Hoyo Jacques

 

Magdalena Del Hoyo Jacques, President

 






